CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated July 29, 2009, with respect to the financial statements and financial highlights of The Community Reinvestment Act Qualified Investment Fund appearing in the May 31, 2009 Annual Report to Shareholders which is incorporated by reference in the Post-Effective Amendment No. 15 to the Registration Statement under the Securities Act of 1933 and Post-Effective Amendment No. 17 to the Registration Statement under the Investment Company Act of 1940 on Form N-1A (the “Registration Statement”).We consent to the incorporation by reference in the Registration Statement of the aforementioned report and to the use of our name as it appears under the caption “Financial Highlights” in the Prospectus and under the captions “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information. GRANT THORNTON LLP New York, New York
